--------------------------------------------------------------------------------

Exhibit 10.4











SECURITY AGREEMENT
(General)
 
BY
 
REEF OIL & GAS INCOME AND DEVELOPMENT FUND III, L.P.


 
IN FAVOR OF
 
TEXAS CAPITAL BANK, N.A.
 
JUNE 30, 2010


 
 

 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
 

  Page ARTICLE I  GENERAL TERMS  1 1.1  Terms Defined Above 1 1.2  Definitions
Contained in Credit Agreement   1 1.3  Terms Defined in Code   1 1.4  Certain
Definitions    2 1.5  References  3 ARTICLE II  SECURITY INTEREST  4 2.1  Grant
of Security Interest  4 2.2  Obligations Secured  4 ARTICLE III  REPRESENTATIONS
AND WARRANTIES 4 3.1  Ownership and Liens 4 3.2  Location  4 3.3  Secured
Party’s Security Interest  5 ARTICLE IV  COVENANTS AND AGREEMENTS     5
4.1  Prohibited Liens and Filings 5 4.2  Taxes, Charges, Liens and Assessments 5
4.3  Inspection of Collateral    5 4.4  Further Assurances  5 4.5  Delivery of
Information  6 4.6  Compromise of Collateral   6 4.7  Expenses   6
4.8  Financing Statement Filings; Notifications 6 4.9  Proceeds 6 ARTICLE
V  RIGHTS, REMEDIES AND WARRANTIES 7 5.1  With Respect to Collateral  7
5.2  Default Events   7 5.3  Default Remedies   8 5.4  Right of Set-Off   8
5.5  Proceeds  9 5.6  Secured Party’s Duties 9 5.7  Secured Party’s Actions 9
5.8  Transfer of Obligations and Collateral   9 5.9  Cumulative Security 10
5.10  Continuing Agreement  10 5.11  Cumulative Rights  10 5.12  Exercise of
Rights 10 5.13  Remedy and Waiver   10 5.14  Non-Judicial Remedies    10

 
 
 
i

--------------------------------------------------------------------------------

 
 

ARTICLE VI  MISCELLANEOUS 11 6.1  Preservation of Liability   11 6.2  Notices 11
6.3  Construction 11 6.4  Amendment and Waiver   11 6.5  Invalidity  11
6.6  Survival of Agreements  11 6.7  Successors and Assigns 11 6.8  Titles of
Articles, Sections and Subsections 11 6.9  Counterparts  12

                                                                                                                                  
                                                                                                                         
                                                                                                                                    
                                                                                                                                       
                                                                                                                                       
                                                                                                                                     
                                                                                                                                      
                                                                                                                                      
                                                                                                                                       
                                                                                                                                       
                
 
 
                                                                                                                      
 
ii

--------------------------------------------------------------------------------

 


SECURITY AGREEMENT
(General)
 
This SECURITY AGREEMENT is made and entered into as of June 30, 2010, by Reef
Oil & Gas Income and Development Fund III, L.P., a Texas limited partnership
(“Debtor”), with its address at 1901 N. Central Expressway, Suite 300, Dallas,
Texas  75080, in favor of Texas Capital Bank, N.A., a national banking
association (“Secured Party”), with its address at 2000 McKinney Avenue, Suite
700, Dallas, Texas  75201.  Certain terms used herein are defined in Article I
hereof
 
W I T N E S S E T H:
 
WHEREAS, Debtor and Secured Party are parties to the Credit Agreement; and
 
WHEREAS, to secure the Obligations, Debtor has agreed to grant to Secured Party
a security interest in, all right, title and interest of Debtor in the property
hereinafter described;
 
NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of all of which are hereby
acknowledged, Debtor hereby agrees with and covenants and represents to Secured
Party as follows:
 
ARTICLE I
 
GENERAL TERMS
 
1.1   Terms Defined Above.  As used in this Security Agreement, each of the
terms “Debtor” and “Secured Party” shall have the meaning assigned to such term
above.
 
1.2   Definitions Contained in Credit Agreement.  Each term which is defined in
the Credit Agreement shall have the same meaning herein as therein defined
unless otherwise defined herein or the context hereof otherwise requires.
 
1.3   Terms Defined in Code.  All terms used herein which are defined in the
Code shall have the same meaning herein, unless the context otherwise
requires.  Without limiting the generality of the foregoing sentence, the
following terms shall have the respective meanings given each such term in the
Code and when used herein, each such term shall include such item whether now
existing or hereafter arising or acquired:  accession, account, as-extracted
collateral, chattel paper, consumer goods, deposit account, document, equipment,
farm products, fixtures, general intangible, goods, instrument, inventory,
investment property, letter of credit rights, money, payment intangible,
proceeds, record, securities account, software, standing timber and supporting
obligation.
 
 
1

--------------------------------------------------------------------------------

 
 
1.4   Certain Definitions.  As used in this Security Agreement, each of the
following terms shall have the meaning set forth for such term below, unless the
context otherwise requires:
 
“Borrower” means Debtor.
 
“Credit Agreement” shall mean that certain Credit Agreement dated June 30, 2010,
as amended from time to time, by and among Borrower and the Secured Party, as
the same may be subsequently amended or restated from time to time.
 
“Code” or “UCC” shall mean the Uniform Commercial Code as in effect in the State
of Texas from time to time.
 
“Collateral” shall mean the property and rights, including, without limitation,
cash or other proceeds, in which Secured Party shall have a security interest
pursuant to Section 2.1 of this Security Agreement.
 
“Collateral Records” means books, records, ledger cards, files, correspondence,
customer lists, blueprints, technical specifications, manuals, computer
software, computer printouts, tapes, disks and related data processing software
and similar items that at any time evidence or contain information relating to
any of the Collateral or are otherwise necessary or helpful in the collection
thereof or realization thereupon.
 
“Collateral Support” means all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.
 
“Default” shall mean the occurrence of any of the events specified in Section
5.2 hereof, whether or not any requirement for notice or lapse of time or other
condition precedent has been satisfied.
 
“Event of Default” shall mean the occurrence of any of the events specified in
Section 5.2 hereof, provided that any requirement for notice or lapse of time or
other condition precedent has been satisfied.
 
“Notes” shall mean, whether one or more, the promissory note or notes issued by
the Debtor under the Credit Agreement.
 
“Obligations” has the meaning given such term in the Credit Agreement.
 
“Personal Property Collateral” means all of the Debtor’s accounts, goods,
documents, equipment, general intangibles, Hedging Agreements, inventory,
investment property, letter of credit rights, money, payment intangibles,
Receivables and Receivable Records, insurance, software, supporting obligations,
Collateral Records, Collateral Support, and all deposit accounts at Secured
Party; together with proceeds of any and all of the foregoing.
 
 
2

--------------------------------------------------------------------------------

 
 
“Receivables” means all rights to payment, whether or not earned by performance,
for goods or other property sold, leased, licensed, assigned or otherwise
disposed of, or services rendered or to be rendered, including without
limitation all such rights constituting or evidenced by any account, chattel
paper, instrument, general intangible or investment property, together with all
of Debtor’s rights, if any, in any goods or other property giving rise to such
right to payment and all Collateral Support and supporting obligations related
thereto and all Receivables Records.
 
“Receivables Records” means (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including all tapes, cards, computer tapes, computer discs, record keeping
systems and other papers and documents relating to the Receivables, whether in
the possession or under the control of the Debtor or any computer bureau or
agent from time to time acting for the Debtor or otherwise; (iii) all evidences
of the filing of financing statements and the registration of other instruments
in connection therewith, and amendments, supplements or other modifications
thereto, notices to other creditors, and certificates, acknowledgements, or
other writings, including lien search reports, from filing or other registration
officers, (iv) all credit information, reports and memoranda relating thereto
and (v) all other written or non-written forms of information related in any way
to the foregoing or any Receivable.
 
“Secured Obligation” has the meaning assigned to such term in Section 2.2
hereof.
 
“Security Agreement” or “Agreement” shall mean this Security Agreement, as the
same may from time to time be amended, supplemented, restated or otherwise
modified.
 
1.5   References.  References in this Security Agreement to Exhibits, Schedules,
Annexes, Appendixes, Attachments, Articles, Sections, Recitals or clauses shall
be to exhibits, schedules, annexes, appendixes, attachments, articles, sections,
recitals or clauses of this Security Agreement, unless expressly stated to the
contrary.  References in this Security Agreement to “hereby,” “herein,”
“hereinafter,” “hereinabove,” “hereinbelow,” “hereof,” “hereunder” and words of
similar import shall be to this Security Agreement in its entirety and not only
to the particular Exhibit, Schedule, Annex, Appendix, Attachment, Article, or
Section in which such reference appears.  References to any document,
instrument, or agreement (a) shall include all exhibits, schedules, and other
attachments thereto, and (b) shall include all documents, instruments, or
agreements issued or executed in replacement thereof.  This Security Agreement,
for convenience only, has been divided into Articles and Sections; and it is
understood that the rights and other legal relations of the parties hereto shall
be determined from this instrument as an entirety and without regard to the
aforesaid division into Articles and Sections and without regard to headings
prefixed to such Articles or Sections.  The phrases “this Section” and “this
clause” and similar phrases refer only to the sections or clauses hereof in
which such phrases occur.  Whenever the context requires, reference herein made
to the single number shall be understood to include the plural; and likewise,
the plural shall be understood to include the singular.  Definitions of terms
defined in the singular or plural shall be equally applicable to the plural or
singular, as the case may be, unless otherwise indicated.  Words denoting sex
shall be construed to include the masculine, feminine and neuter, when such
construction is appropriate; and specific enumeration shall not exclude the
general but shall be construed as cumulative; the word “or” is not exclusive;
the word “including” (in its various forms) shall mean “including, without
limitation”; in the computation of periods of time, the word “from” means “from
and including” and the words “to” and “until” mean “to but excluding”; and all
references to money refer to the legal currency of the United States of
America.  The Exhibits, Schedules, Annexes, Appendixes and Attachments attached
to this Security Agreement and items referenced as being attached to this
Security Agreement are incorporated herein and shall be considered a part of
this Security Agreement for all purposes.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
SECURITY INTEREST
 
2.1   Grant of Security Interest.  Debtor hereby grants to Secured Party a
security interest in, and a right of set-off against, the following described
property and rights, whether now owned or existing or hereafter acquired
(collectively, the “Collateral”):
 
(a)   all of Debtor’s rights in, to and under the Personal Property Collateral;
and
 
(b)   the proceeds, products, additions to, substitutions for and accessions of
and to any of the foregoing.
 
2.2   Obligations Secured.  The security interest in, and right of set-off
against, the Collateral is granted to secure the Obligations (the “Secured
Obligations”).
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
Debtor represents and warrants to Secured Party (which representations and
warranties will survive the creation of the Secured Obligations) that:
 
3.1   Ownership and Liens.  Except for the security interest of Secured Party
granted in this Security Agreement, Debtor owns good and indefeasible title to
the Collateral, free and clear of any other liens, adverse claims or options
other than Permitted Liens.  Debtor has full right, power and authority to grant
a security interest in the Collateral to Secured Party in the manner provided
herein, free and clear of any other liens, adverse claims and options.  No other
lien, adverse claim or option has been created by Debtor or is known by Debtor
to exist with respect to any Collateral; and to the best of Debtor’s information
and belief, no financing statement or other security instrument is on file in
any jurisdiction covering such Collateral, other than those in favor of Secured
Party.
 
3.2   Location.  Debtor’s chief executive office is located at the address set
forth in the opening paragraph of this Security Agreement.  The office where
Debtor keeps its records concerning the Collateral has the same address as
Debtor’s chief place of business.  Debtor’s jurisdiction of organization is as
set forth in the opening paragraph of this Security Agreement.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
3.3   Secured Party’s Security Interest.  This Security Agreement creates a
valid and binding security interest in the Collateral securing the Secured
Obligations.  All filings (which filings are described in Section 4.9 of this
Security Agreement) and other actions necessary or desirable to perfect or
protect such security interest have been duly or will be promptly taken.  No
further or subsequent filing, recording, registration or other public notice of
such security interest is necessary in any office or jurisdiction in order to
perfect such security interest or to continue, preserve or protect such security
interest except for continuation statements or for filings upon the occurrence
of any of the events stated in Section 4.9 of this Security Agreement.  Such
perfected security interest in the Collateral constitutes a security interest
under the Code senior to all other security interests.
 
3.4   Legal Name; State of Organization.  The full legal name of the Debtor is
as set forth on the signature page hereto, and since the Debtor’s formation the
Debtor has not done, and does not do, business under any other name (including
any trade name or fictitious name).  The Borrower is organized, and has at all
times been organized, under the laws of the state of Texas.
 
ARTICLE IV
 
COVENANTS AND AGREEMENTS
 
A deviation from the provisions of this Article IV shall not constitute a
Default under this Security Agreement if such deviation is consented to in
writing by Secured Party.  Without the prior written consent of Secured Party,
Debtor will at all times comply with the covenants contained in this Article IV,
from the date hereof and for so long as any Secured Obligations are outstanding.
 
4.1   Prohibited Liens and Filings.  Debtor will not pledge, mortgage, grant a
security interest in, otherwise encumber, create or suffer a lien to exist on
any of the Collateral (other than in favor of Secured Party or as otherwise
permitted under the Credit Agreement) or sell, assign or otherwise transfer any
of the Collateral to or in favor of any Person other than Secured Party.  Debtor
will not file or permit to be filed or recorded any financing statement or other
security instrument with respect to the Collateral other than in favor of
Secured Party or as otherwise permitted under the Credit Agreement.
 
4.2   Taxes, Charges, Liens and Assessments.  Debtor agrees to pay prior to
delinquency all taxes, charges, liens and assessments against the Collateral
and, upon the failure of Debtor to do so, Secured Party at its option may pay
any of them and shall be entitled to reimbursement from the Debtor therefor.
 
4.3   Inspection of Collateral.  Secured Party may from to time, upon request,
inspect Debtor’s records concerning the Collateral.
 
4.4   Further Assurances.  Debtor will from time to time sign, execute, deliver
and file, alone or with Secured Party, any financing statements, security
agreements or other documents; procure any instruments or documents as may be
requested by Secured Party; and take all further action that may be necessary or
desirable, or that Secured Party may request, to confirm, perfect, preserve and
protect the security interests intended to be granted hereby.
 
 
5

--------------------------------------------------------------------------------

 
 
4.5   Delivery of Information.  Debtor will transmit to Secured Party promptly,
and in any event within seven (7) days of the receipt or identification thereof,
all information that Debtor may have or receive with respect to the Collateral
which might in any way affect Secured Party’s rights or remedies with respect
thereto.
 
4.6   Compromise of Collateral.  Debtor will not adjust, settle or compromise
any of the Collateral without the prior written consent of the Secured Party.
 
4.7   Expenses.  Debtor agrees to pay to Secured Party at Secured Party’s
business address, all advances, charges, costs and expenses (including
attorneys’ fees and legal expenses) incurred by Secured Party in connection with
perfecting and preserving the security interest created under this Security
Agreement, protecting Secured Party against the claims or interests of any
Person against the Collateral, and exercising any right, power, or remedy
conferred by this Security Agreement or by law or in equity (including, but not
limited to, amounts incurred in connection with the foreclosure of any or all of
the Collateral).  The amount of all such advances, charges, costs and expenses
shall be due and payable by Debtor to Secured Party upon demand.
 
4.8   Financing Statement Filings; Notifications.  Debtor recognizes that
financing statements pertaining to the Collateral will be filed with the office
of the Secretary of State of the state of Debtor’s organization and any other
location Secured Party deems necessary or advisable in its sole discretion, and
Debtor hereby authorizes the filing of such financing statements and any
amendments, corrections or continuations thereto as Secured Party may deem
appropriate.  Debtor will immediately notify Secured Party of any condition or
event that may change the proper location for the filing of any financing
statements or other public notice or recordings for the purpose of perfecting a
security interest in the Collateral.  Without limiting the generality of the
foregoing, Debtor will (a) immediately notify Secured Party of any change (i) in
the location of Debtor’s chief executive office or chief place of business; (ii)
in the location of the office where Debtor keeps its records concerning the
Collateral, or (iii) in the state of organization of Debtor; and (b) immediately
notify Secured Party of any change in Debtor’s name, identity or corporate
structure.  In any notice furnished pursuant to this paragraph, Debtor will
expressly state that the notice is required by this Security Agreement and
contains facts that will or may require additional filings of financing
statements or other notices for the purpose of continuing perfection of the
Secured Party’s security interest in the Collateral.  The Secured Party shall be
entitled at any time to file a photographic or other reproduction of this
Security Agreement as a financing statement or to complete and file a financing
statement covering the Collateral.
 
4.9   Proceeds.  Debtor, following any request from Secured Party, will deliver
to Secured Party, promptly upon receipt, all proceeds received by Debtor from
the sale or disposition of the Collateral in the exact form in which they are
received.  To evidence Secured Party’s rights in this regard, Debtor will assign
or endorse proceeds to Secured Party as Secured Party requests.  Secured Party
may, from time to time, in its discretion, hold non-cash proceeds as part of the
Collateral.  Following a request by the Secured Party, Debtor will notify
obligors on all of the Collateral to make payments directly to Secured Party,
and Secured Party may endorse as Debtor’s agent any checks, instruments, chattel
paper or other documents connected with the Collateral, take control of proceeds
of the Collateral, hold non-cash proceeds as part of the Collateral, and take
any other action necessary to obtain, preserve and enforce the security
interests granted hereunder and maintain and preserve the Collateral.
 
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
RIGHTS, REMEDIES AND WARRANTIES
 
5.1   With Respect to Collateral.  Secured Party is hereby fully authorized and
empowered (without the necessity of any further consent or authorization from
Debtor) and the right is expressly granted to Secured Party, and Debtor hereby
constitutes, appoints and makes Secured Party, as Debtor’s true and lawful
attorney-in-fact and agent for Debtor and in Debtor’s name, place and stead with
full power of substitution, in Secured Party’s name or Debtor’s name or
otherwise, for Secured Party’s sole use and benefit, but at Debtor’s cost and
expense, to exercise, without notice, all or any of the following powers at any
time with respect to all or any of the Collateral (regardless of whether any
Default has occurred or not):
 
(a)   notify the obligors on the accounts, general intangibles and payment
intangibles that are a part of the Collateral to make and deliver payment to
Secured Party;
 
(b)   to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due by virtue thereof and otherwise deal with proceeds;
 
(c)   to receive, take, endorse, assign and deliver any and all checks, notes,
drafts, documents and other negotiable and non-negotiable instruments and
chattel paper taken or received by Secured Party in connection therewith;
 
(d)   to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto;
 
(e)   to sell, transfer, assign or otherwise deal in or with the same or the
proceeds or avails thereof, as fully and effectively as if Secured Party were
the absolute owner thereof; and
 
(f)   to extend the time of payment of any or all thereof and to grant waivers
and make any allowance or other adjustment with reference thereto;
 
provided, however, Secured Party shall be under no obligation or duty to
exercise any of the powers hereby conferred upon it and shall be without
liability for any act or failure to act in connection with the collection of, or
the preservation of any rights under, any Collateral.
 
5.2   Default Events.  Any of the following events shall be considered an “Event
of Default” under this Security Agreement:
 
(a)   the failure of the Debtor to pay the principal and interest of the Notes
when due and payable.
 
(b)   any Event of Default under the Credit Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
5.3   Default Remedies.  Upon the happening and during the continuance of any
Event of Default specified in Section 5.2 hereof, Secured Party may then, or at
any time thereafter and from time to time, apply, set-off, collect, sell in one
or more sales, lease, or otherwise dispose of, any or all of the Collateral, in
its then condition or following any commercially reasonable preparation or
processing, in such order as Secured Party may elect, and any such sale may be
made either at public or private sale at its place of business or elsewhere, or
at any brokers’ board or securities exchange, either for cash or upon credit or
for future delivery, at such price as Secured Party may deem fair, and Secured
Party may be the purchaser of any or all Collateral so sold and may hold the
same thereafter in its own right free from any claim of Debtor or right of
redemption.  No such purchase or holding by Secured Party shall be deemed a
retention by Secured Party in satisfaction of the Secured Obligations.  All
demands, notices and advertisements, and the presentment of property at sale are
hereby waived.  If, notwithstanding the foregoing provisions, any applicable
provision of the Code or other law requires Secured Party to give reasonable
notice of any such sale or disposition or other action, Debtor hereby agrees
five (5) business days’  prior written notice shall constitute reasonable
notice.  Secured Party may require Debtor to assemble the Collateral and make it
available to Secured Party at a place designated by Secured Party, which is
reasonably convenient to Secured Party and Debtor.  Any sale hereunder may be
conducted by an auctioneer or any officer or agent of Secured
Party.  Notwithstanding any provision or requirement herein to the contrary,
compliance by the Secured Party with the minimum requirements of the Code in the
exercise of the remedies under the Code afforded a secured party after default,
shall be deemed compliance with the terms of this Security Agreement, and the
Debtor and Secured Party agree that the parties intend that the Secured Party
have, and is hereby granted, each of the remedies conferred by the Code on a
secured party after default to the same extent as if set forth herein.
 
5.4   Right of Set-Off.  Upon the happening and during the continuance of any
Event of Default specified in Section 5.2 hereof, Secured Party is hereby
authorized to then, or at any time thereafter and from time to time, without
notice to Debtor (any such notice being expressly waived by Debtor), apply and
set-off (i) any and all funds of Debtor at any time held by Secured Party; (ii)
any and all other claims of Debtor against Secured Party, now or hereafter
existing, (iii) any and all other indebtedness or other obligations at any time
owing by Secured Party to or for the account of Debtor; (iv) any and all money,
instruments, securities, documents, chattel paper, credits, claims, demands and
other property, rights or interests of Debtor which at any time shall come into
the possession or custody or under the control of Secured Party, for any
purpose; and (v) the proceeds of any of the foregoing property against the
Secured Obligations as if the same were included in the Collateral, and Debtor
hereby grants to Secured Party a security interest in, a general lien upon, and
a right of set-off against the foregoing described property as security for the
Secured Obligations.  Secured Party shall have the right to so set-off and apply
such property against the Secured Obligations regardless of whether or not
Secured Party shall have made any demand for payment of the Secured Obligations
or shall have given any other notice.  Secured Party agrees to promptly notify
Debtor after any such set-off and application, provided, however, the failure of
Secured Party to give any such notice shall not affect the validity of such
set-off and application.  The rights of Secured Party under this Section 5.4 are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) which Secured Party may have.
 
 
 
8

--------------------------------------------------------------------------------

 
 
5.5   Proceeds.  After the happening of any Event of Default specified in
Section 5.2 hereof, the proceeds of any sale or other disposition of the
Collateral, and all sums received or collected by Secured Party from or on
account of the Collateral, shall be applied by Secured Party in the manner set
forth in the Code.
 
5.6   Secured Party’s Duties.  The powers conferred upon Secured Party by this
Security Agreement are solely to protect its interest in the Collateral and
shall not impose any duty upon Secured Party to exercise any such
powers.  Secured Party shall be under no duty whatsoever to make or give any
presentment, demand for performance, notice of nonperformance, protest, notice
of protest, notice of dishonor, or other notice or demand in connection with any
Collateral or the Secured Obligations, or to take any steps necessary to
preserve any rights against prior parties.  Secured Party shall not be liable
for failure to collect or realize upon any or all of the Secured Obligations or
Collateral, or for any delay in so doing, nor shall Secured Party be under any
duty to take any action whatsoever with regard thereto.  Secured Party shall use
reasonable care in the custody and preservation of any Collateral in its
possession but need not take any steps to keep the Collateral
identifiable.  Secured Party shall have no duty to comply with any recording,
filing, or other legal requirements necessary to establish or maintain the
validity, priority or enforceability of, or Secured Party’s rights in or to, any
of the Collateral.
 
5.7   Secured Party’s Actions.  Debtor waives any right to require Secured Party
to proceed against any Person, exhaust any Collateral or pursue any other remedy
in Secured Party’s power, and waives any and all notice of acceptance of this
Security Agreement or of creation, modification, rearrangement, renewal or
extension for any period of any of the Secured Obligations from time to
time.  All dealings between Debtor and Secured Party, whether or not resulting
in the creation of the Secured Obligations, shall conclusively be presumed to
have been had or consummated in reliance upon this Security Agreement.  Until
all the Secured Obligations shall have been paid or performed in full, Debtor
shall have no right to subrogation, and Debtor waives any benefit of and any
right to participate in any Collateral or security whatsoever now or hereafter
held by Secured Party. Debtor authorizes Secured Party, without notice or demand
and without any reservation of rights against Debtor and without affecting
Debtor’s liability hereunder or on the Secured Obligations, from time to time to
(a) take and hold any other property as collateral, other than the Collateral,
as security for any or all of the Secured Obligations, and exchange, enforce,
waive and release any or all of the Collateral or such other property; and (b)
apply the Collateral or such other property and direct the order or manner of
sale thereof as Secured Party in its discretion may determine.
 
5.8   Transfer of Obligations and Collateral.  Secured Party may transfer any or
all of the Secured Obligations, and upon any such transfer Secured Party may
transfer any or all of the Collateral or its security interest therein, and
shall be fully discharged thereafter from all liability with respect to the
Collateral so transferred, and the transferee shall be vested with all rights,
powers and remedies of Secured Party hereunder with respect to Collateral or the
security interest in Collateral so transferred; but with respect to any
Collateral not so transferred Secured Party shall retain all rights, powers and
remedies hereby given.  Secured Party may at any time deliver any or all of the
Collateral to Debtor whose receipt shall be a complete and full acquittance for
the Collateral so delivered, and Secured Party shall thereafter be discharged
from any liability therefor.
 
 
 
9

--------------------------------------------------------------------------------

 
 
5.9   Cumulative Security.  The execution and delivery of this Security
Agreement in no manner shall impair or affect any other security (by endorsement
or otherwise) for the Secured Obligations.  No security taken hereafter as
security for the Secured Obligations shall impair in any manner or affect this
Security Agreement.  All such present and future additional security is to be
considered as cumulative security.
 
5.10     Continuing Agreement.  This is a continuing Security Agreement and the
grant of a security interest hereunder shall remain in full force and effect and
all the rights, powers and remedies of Secured Party hereunder shall continue to
exist until the Secured Obligations are paid or performed in full as the same
become due and Secured Party, upon request of Debtor, has executed a written
termination statement, reassigned to Debtor, without recourse, the Collateral
and all rights conveyed hereby and returned possession of the Collateral to
Debtor.
 
5.11     Cumulative Rights.  The rights, powers and remedies of Secured Party
hereunder shall be in addition to all rights, powers and remedies given by
statute or rule of law and are cumulative.  The exercise of any one or more of
the rights, powers and remedies provided herein shall not be construed as a
waiver of any other rights, powers and remedies of Secured Party.  Furthermore,
regardless of whether or not the Code is in effect in the jurisdiction where
such rights, powers and remedies are asserted, Secured Party shall have the
rights, powers and remedies of a secured party under the Code.  Secured Party
may exercise its right of set-off with respect to the Secured Obligations in the
same manner as if the Secured Obligations were unsecured.
 
5.12     Exercise of Rights.  Time shall be of the essence for the performance
of any act under this Security Agreement or the Secured Obligations by Debtor,
but neither Secured Party’s acceptance of partial or delinquent payments nor any
forbearance, failure or delay by Secured Party in exercising any right, power or
remedy shall be deemed a waiver of any obligation of Debtor or of any right,
power or remedy of Secured Party or preclude any other or further exercise
thereof; and no single or partial exercise of any right, power or remedy shall
preclude any other or further exercise thereof, or the exercise of any other
right, power or remedy.
 
5.13     Remedy and Waiver.  Secured Party may remedy any Default and may waive
any Default without waiving the Default remedied or waiving any prior or
subsequent Default.
 
5.14     Non-Judicial Remedies.  Secured Party may enforce its rights hereunder
without prior judicial process or judicial hearing, and Debtor expressly waives,
renounces and knowingly relinquishes any and all legal rights which might
otherwise require Secured Party to enforce its rights by judicial process.  In
so providing for non-judicial remedies, Debtor recognizes and concedes that such
remedies are consistent with the usage of the trade, are responsive to
commercial necessity, and are the result of bargain at arm’s length.  Nothing
herein is intended to prevent Secured Party or Debtor from resorting to judicial
process at either party’s option.
 
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
MISCELLANEOUS
 
6.1   Preservation of Liability.  Neither this Security Agreement nor the
exercise by Secured Party of (or the failure to so exercise) any right, power or
remedy conferred herein or by law shall be construed as relieving any person or
entity liable on the Secured Obligations from liability on the Secured
Obligations or for any deficiency thereon.
 
6.2   Notices.  Any notice or demand under this Security Agreement or in
connection with this Security Agreement may be given as provided in the Credit
Agreement, but actual notice, however given or received, shall always be
effective.
 
6.3   Governing Law.  This Security Agreement, the entire relationship of the
parties hereto, and any litigation between the parties (whether grounded in
statute, law, contract, tort or equity) shall be governed by, and construed,
interpreted and enforced in accordance with, the laws of the State of Texas,
without regard to conflicts of laws principles.
 
6.4   Amendment and Waiver.  This Security Agreement may not be amended (nor may
any of its terms be waived) without the written consent of the Debtor and the
Secured Party or as may be provided in the Credit Agreement.  Delivery of an
executed counterpart of such written instrument (or the signature page thereto)
by telecopy, e-mail, facsimile or other electronic means shall be effective
delivery of a manually executed counterpart of such written instrument.
 
6.5   Invalidity.  If any provision of this Security Agreement is rendered or
declared invalid, illegal or unenforceable by reason of any existing or
subsequently enacted legislation or by a judicial decision which shall have
become final, Debtor and Secured Party shall promptly meet and negotiate
substitute provisions for those rendered invalid, illegal or unenforceable, but
all of the remaining provisions shall remain in full force and effect.
 
6.6   Survival of Agreements.  All covenants and agreements of Debtor herein not
fully performed before the date of this Security Agreement shall survive such
date.
 
6.7   Successors and Assigns.  All representations and warranties of Debtor
herein, and the covenants and agreements herein contained by or on behalf of
Debtor shall bind Debtor, and Debtor’s legal representatives, successors and
assigns and shall inure to the benefit of Secured Party, its successors and
assigns.  Secured Party may assign this Security Agreement and any and all of
its rights or obligations hereunder without need of consent from Debtor.  Debtor
may not assign its obligations under this Security Agreement.
 
6.8   Titles of Articles, Sections and Subsections.  All titles or headings to
articles, sections, subsections or other divisions of this Security Agreement
are only for the convenience of the parties and shall not be construed to have
any effect or meaning with respect to the other content of such articles,
sections, subsections or other divisions, such other content being controlling
as to the agreement between the parties hereto.
 
 
11

--------------------------------------------------------------------------------

 
 
6.9   Counterparts.  This Security Agreement may be executed in two or more
counterparts, and it shall not be necessary that the signatures of all parties
hereto be contained on any one counterpart hereof; each counterpart shall be
deemed an original, but all of which together shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Security Agreement by telecopy, e-mail, facsimile or other electronic means
shall be effective as a delivery of a manually executed counterpart of this
Security Agreement.
 
IN WITNESS HEREOF, the Debtor and Secured Party have caused this instrument to
be duly executed as of the date first above written.
 

  DEBTOR:        REEF OIL & GAS INCOME AND DEVELOPMENT FUND III, L.P.  
By:      Reef Oil & Gas Partners, L.P., as General Partner  
By:      Reef Oil & Gas Partners, GP, LLC, as General Partner
  By: /s/                                                                     
Michael J. Mauceli, Manager            SECURED PARTY:       TEXAS CAPITAL BANK,
N.A.       By:                                
                                                
Brian J. Petet, Senior Vice President

 
 
 
 
 
12

--------------------------------------------------------------------------------